department of the treasury internal_revenue_service washington d c date cc dom fs proc uilc internal_revenue_service national_office field_service_advice number release date memorandum for phoebe l nearing district_counsel cc ner mic det from deborah a butler assistant chief_counsel field service cc dom fs subject spreading credit election this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree x’s representative year year year issues whether x must pay interest on a tax_deficiency for year from march year the last date prescribed for payment of the year tax through september year the extended due_date for the year return where x’s year return reflected an overpayment which x elected to credit against its year estimated_tax but the service subsequently determined a deficiency in an amount less than the credit elect and no amount of the excessive credit was required to satisfy x’s estimated_tax liabilities for year whether x must pay interest from september year through march year where the facts are the same as issue above whether x must pay interest on the year deficiency from march year through october year where the facts are the same as in issue above but x filed a return for year on october year which reflected a refund of dollar_figuree conclusion x is not required to pay interest on its year deficiency from march year through september year interest on that part of the deficiency that is greater than the credit elect will run from the last date prescribed for payment of the year tax--the original due_date of the year return march year where the deficiency is less than or equal to the credit elect as is the case here deficiency_interest will run from the date the credit is applied to the succeeding year’s estimated_taxes in the order in which they are required to be paid to avoid an addition_to_tax for failure to pay estimated_tax under sec_6655 further where the credit elect was not required to satisfy any of x’s estimated_tax installments for year interest on the year deficiency would not begin to run until march year the original due_date of the succeeding year’s year income_tax return see conclusion above to the extent x’s credit elect is not needed to satisfy any estimated_tax installments the overpayment should be applied to that succeeding year’s income_tax_liability as of the unextended due_date of that year’s return any position which treats the credit elect as a payment on the date x filed its year return claiming a refund ignores sec_6513 which provides that a payment of income_tax made before the date prescribed for payment of the tax is considered paid on that date here the date prescribed for payment of year tax is the time fixed for filing the return march year determined without regard to any extension of time for filing the return see sec_6151 facts it is assumed x timely filed its tax_return for year on september year prior to what is assumed to have been the extended due_date of september year the year return reflected a tax_liability of dollar_figurea and an overpayment of dollar_figureb which x elected to have applied to its year estimated_tax liability it is also assumed that in calculating the amount of year estimated_tax due each quarter x was entitled to use the annualized income_method code sec_6655 for its first quarter due april year and could switch to the preceding-year safe_harbor code sec_6655 for its second third and fourth quarters code sec_6655 imposes a penalty on corporations that fail to pay their estimated_taxes on a quarterly basis the penalty equals the amount of interest at the underpayment rate established under sec_6621 accrued on the amount of underpayment for the period_of_underpayment id sec_6655 the amount of underpayment is the amount of the required quarterly installment over the amount actually paid on or before the due_date of the installment code sec_6655 the required quarterly installments are percent of the required_annual_payment the required_annual_payment is either percent of the tax shown on the current year’s return or percent of the current year’s tax if no return is filed or percent of the tax_shown_on_the_return for the preceding year with certain exceptions for large corporations or the tax due for the current_year calculated by placing the corporation’s income for the months preceding the installment due_date on an annualized basis or if the corporation has seasonal income estimated_taxes may be paid according to the seasonal pattern in which the income is earned corporations may use whichever required_annual_payment will yield lower quarterly installments see code sec_6655 e moreover when a corporation using the annualized income_method switches to a different method in calculating subsequent quarterly installments the reduction of estimated_tax payments under the annualized method must be recaptured in full code sec_6655 accepting as correct the figures and analysis provided in your incoming memorandum x made the following estimated_tax payments against the following required quarterly installments large corporations those with taxable_income of more than dollar_figure in any of the three preceding years code sec_6655 b are prohibited from using the preceding-year safe_harbor see code sec_6655 installment due dates amount due amount_paid april june sept dec dollar_figure dollar_figurec dollar_figurec dollar_figurec dollar_figure dollar_figurec dollar_figurec dollar_figure please note that in order for x to have a required quarterly installment of dollar_figure for the first quarter of year using the annualized income_method x would have had zero taxable_income alternative_minimum_taxable_income and modified alternative taxable_income for either the first two or three months of year depending on the cut-off date chosen under sec_6655 or c see also code sec_6655 on audit the service determined that x had a deficiency of dollar_figured for year this amount was less than the credit elect x claims that in computing interest on this deficiency the service should run interest from the dates the excessive credit was used to satisfy shortfalls in estimated_taxes assuming the facts are as stated in your incoming memorandum that x did not have any shortfalls in estimated_tax payments for year and needed only a small portion of the credit elect from year to satisfy its year income_tax liabilities you ask at what date does interest begin to run on the deficiency determined for year as relevant here dollar_figuree of the year credit elect was claimed as a refund for year on october year when x filed its year return law and analysis revrul_88_98 1988_2_cb_356 holds that when a taxpayer claims a credit elect on a return filed either on the original due_date or on extension and the credit is applied in full against an installment of the succeeding year's estimated_tax interest on a subsequently determined deficiency for the earlier year runs from the due_date of that installment on the part of the deficiency equal to or less than the credit elect revrul_88_98 follows 588_f2d_342 2d cir in which the court interpreted code sec_6601 to mean that interest on a deficiency can only be charged when the tax is both due and unpaid the date the overpayment becomes a payment on account of the succeeding year's estimated_tax determines when the prior_year's_tax became unpaid for purposes of sec_6601 and thus when deficiency_interest begins to run prior to that date the government has had the use of the funds with respect to the prior_year's_tax in 36_fedclaims_680 acq aod cc-1997-008 date the taxpayer elected to credit an overpayment shown on its tax_return to the succeeding year's estimated_tax liability but did not attach a statement to its return indicating the installment to which the service should apply the credit a deficiency was determined for the taxpayer's tax_year and interest was assessed from the due_date of the first installment in accordance with revrul_88_98 however the taxpayer had made estimated_tax payments sufficient to avoid the addition_to_tax imposed by sec_6655 for for the first and second installments the court concluded that the service's application of taxpayer's overpayment to the first installment did not change the fact that the government had the use of taxpayer's overpayment from the due_date of the first installment may to the date taxpayer filed its tax_return october since the overpayment was not needed to satisfy any installment of estimated_tax due during that period in light of the may department stores decision the service has reconsidered the manner in which deficiency_interest is computed under sec_6601 when the taxpayer makes an election to apply an overpayment to the succeeding year's estimated_taxes when such election is made the credit is applied to unpaid installments of estimated_tax due on or after the date the overpayment arose in the order in which they are required to be paid to avoid an addition_to_tax for failure to pay estimated income_tax under sec_6654 and sec_6655 the service will assess interest on a subsequently determined deficiency from the date the credit is applied to the succeeding year's estimated_taxes in all situations the estimated_tax rules in effect for the tax_year in which the credit is used will determine the amount of estimated_taxes due and thus the amount of the credit needed to satisfy the quarterly installments of estimated_tax the unused balance of the credit is deemed effective as a payment of the succeeding year’s income_tax liabilities as of the unextended due_date of the return where the overpayment is not needed to satisfy any installment of estimated_tax the overpayment should be treated as a payment of the succeeding year’s income_tax sec_6513 provides that if any overpayment of income_tax is claimed a sec_2 code sec_6601 provides i f any amount of tax is not paid on or before the last date prescribed for payment interest on such amount shall be paid for the period from such last date to the date paid a credit against estimated_tax for the succeeding tax_year such amount shall be considered as a payment of income_tax for the succeeding taxable_year whether or not claimed as a credit in the return of estimated_tax for such succeeding taxable_year and no claim for credit or refund shall be allowed for the taxable_year in which the overpayment arises see also sec_6513 income_tax paid before the date prescribed for payment considered paid on the due_date the date prescribed for payment of tax is the time fixed for filing the return determined without regard to any extension of time for filing the return sec_6151 further it is on this date that the credit is treated as a payment for purposes of computing interest on any overpayment of income taxes with respect to the succeeding year under sec_6611 and d thus we conclude that the statute requires that an overpayment which the taxpayer elects to credit against estimated_tax for the succeeding year which is not needed to satisfy estimated_taxes should be treated as a payment against the subsequent year’s income_tax as of the due_date of the return by ___________________ george e bowden technical assistant cc dom fs
